 62DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Notify the Regional Director for Region 8, in writing,within 20 days fromthe date of the receipt of this Decision,what steps each Respondent has taken tocomply herewith.16It is further recommended that the complaint be dismissed in all other respects.19 If this Recommended Order Is adopted by the Board,this provision shall be modifiedto read: "Notify said Regional Director,in writing,within 10 days from the date of thisOrder,what steps the Respondents have taken to comply herewtih."APPENDIXNOTICE TO ALL MEMBERS OF INTERNATIONAL ASSOCIATION OF BRIDGE, STRUCTURAL,AND ORNAMENTAL IRON WORKERS,LocAL No. 17, AFL-CIOPursuant to the Recommended Order of aTrialExaminer of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended,we hereby notify our members that:WE WILL NOT cause or attempt to causeThe A.J.Hoffman Co.to dischargeor otherwise discriminate againstArthurMcCormick because of nonmember-ship in a labor organization or because he has not been referred by Local 17,or to discriminate against any other employee of Hoffman because of nonmem-bership in a labor organization.WE WILLNOT in any like or related manner restrain or coerce the employeesof The A. J. Hoffman Co. in the exercise of rights guaranteed in Section 7 of theAct, except to the extent that such rights may be affected by an agreementauthorized in Section 8 (a) (3) of the Act.WE WILL notify,in writing,The A.J.Hoffman Co.that we have no objectionto the employmentof ArthurMcCormick and to his immediate and full rein-statement to his former or substantially equivalent position.WE WILL make whole Arthur McCormick for any loss of pay he may havesuffered by reason of any discriminatory action by us against him.INTERNATIONAL ASSOCIATION OF BRIDGE, STRUCTURAL, ANDORNAMENTAL IRON WORKERS,LocAL No. 17, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applicationin accordance with the SelectiveServiceActand the Universal Military Trainingand Service Act, as amended,after discharge from the Armed Forces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Ifmembers have any question concerning this notice or compliance with its pro-visions, they may communicatedirectly withthe Board'sRegional Office,720 BulkleyBuilding, 1501 Euclid Avenue, Cleveland,Ohio, Telephone No. 621-4465.Suniland Furniture CompanyandGeneral Drivers,Warehouse-men & Helpers Local Union No.968, affiliated with Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America.CaseNo. 933-,CA-2028.April 18,1966DECISION AND ORDEROn January 7, 1966,Trial" ExaminerWilliam J.Brown issuedhis Decision in the above-entitled proceeding,finding that the Respond-ent had engaged in and was engaging in certain unfair labor practices158 NLRB No. 17. SUNILAND FURNITURE COMPANY63and recommending that it cease and desist therefrom and take certainaffirmative action,as set forth in the attached Trial Examiner's Deci-sionThereafter, the Respondent filed exceptions to the Decision anda supporting briefPursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins]The Board has reviewed the rulings made by the Trial Examinee atthe hearing and finds that no prejudicial error was committedTherulings are hereby affirmedThe Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner 1[The Board adopted the Trial Examiner's Recommended Orderwith the following modification[Substitute the following for the last paragraph of the notice[WE WILL offer Thomas E Moore, Jr , immediate and full rein-statement to his former or a substantially equivalent position,without prejudice to his seniority or other rights and privileges,and give him backpay with interest thereon at 6 percent petannum ]IWe note that the Board's decision inBurnup and Sims Inc137 NLRB 766, cited bythe Trial Examiner has been affirmed by the Supreme Court 379 11 S 21TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding under Section 10(b) of the NationalLaborRelationsAct, asamended, herein calledthe Act,was heard before Trial Examiner William J BrownatHouston,Texas, on September 8, 19651 The original charge of unfair laborpractices had been filed April 16 by General Drivers,Warehousemen&Helpers LocalUnion No 968, affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,herein called the Union,an amended chargewas filed on June 24The complaint was issued June 17by theGeneral Counselof the National Labor Relations Board,herein called the Board,acting through theRegional Director for Region 23It alleged, in addition to jurisdictional matters,that Suniland Furniture Company, herein called the Respondent, Suniland, or theCompany, engaged in unfair labor practices within the scope of Section 8(a)(3)and (1)of the Act by discharging Thomas B Moore, Jr, on May 7 because ofMoore'sparticipation in activity on behalf of the UnionSuniland s duly filedanswer admits the jurisdictional allegations of the complaint, denies improprietyin the discharge of Moore,and affirmatively asserts that Moore was lawfully dis-charged for threatening other employees in the exercise of their rightsAt the hearing the parties appeared and participated as noted above, they wereafforded full opportunity to present evidence and argument on the issuesSubse-quent to the hearing the General Counsel and the Company filed briefs which haveIDates hereinafter relate to the year 1965 unless otherwise indicated 64DECISIONSOF NATIONAL LABOR RELATIONS BOARDbeen fully consideredUpon the entire record herein and on the basis of myobservation of the witnesses, I make the followingFINDINGS OF FACTITHEBUSINESSOF THE RESPONDENT EMPLOYERThe pleadings and evidence herein indicate, and I find, that the Company, acorporation organized and existing under the laws of the State of Texas, maintainsan office and warehouse in the city of Houston, Texas, where it is engaged in theretail sale of commercial and home furnishingsDuring the calendar year 1964, arepresentative period, the Company received goods valued in excess of $50,000 andshipped directly to its Houston location from points outside the State of Texas,during the same period the Company's gross volume of sales exceeded $500,000The Company is an employer engaged in commerce within the meaning of Section2(6) and (7) of the Act and assertion of Board jurisdiction is warrantedH THE LABOR ORGANIZATION INVOLVEDThe pleadings and evidence indicate and I find that the Union is a labor orga-nization within themeaning ofSection 2(5) of the ActIIITHE UNFAIR LABOR PRACTICESA Introduction to the issuesThiscase concerns eventsoccurring at Suniland's warehouse located at 2300McKinney Street, Houston 2The warehouse operations are under the immediatecontrol and supervision of Warehouse Manager Carl DulaneyHe reports to FredWilliams, secretary-treasurerand operations manager of the CompanyWilliams,in turn, reports directly to Vice President Robert KauffmanSy Kauffman, fatherof Robert,ispresidentand chairman of the board and in ultimate control of allSuniland's operationsAn organizational campaign on behalf of the Union among the 13 (more or less)drivers and helpers at Suniland s warehouse commenced sometime in MarchMoore signed a card about March 20 and solicited a number of others, securingsignatures of about five others in the unit of drivers and helpersOn April 16Moore was laid offalongwith two others, the Union filed a charge on behalf ofall threeWilliams testified that Moore and the others were laid off in order ofseniority 3 and that the layoffs were occasioned by a seasonal decline in businessregularly occurring in April and MayAfter the layoffs Suniland staged an unprece-dented storewide sale with extensive advertising thereofSimultaneously someabsenteeism problems occurred among the senior driversThe result was that onor about May 5,4 Moore was recalled to workHe resumed his organizing effortson behalf of the Union and tried to convince Porter Lee Jordan, one of Sumland'ssenior drivers, of the benefits of union representationJordan expressed oppositionto the UnionOn May 7 Moore was discharged, the assigned reason being threatsdirected to JordanThe General Counsel contends that the discharge of Moore was an unfair laborpractice because (1) even if Moore engaged in threats, Jordan was not dischargedalthough he was engaged in like activity, and (2) Moore did not in factengage inthreats and under the rule ofBurnup and Sims Inc,137 NLRB 766, affd 379 U S21, any good-faith belief that he did doesnot immunizehis dischargeSunilandasserts that the evidence clearly reveals that Moore threatened Jordan and that hewas properly discharged for such threatB The discharge of MooreAs can be seen from the above analysis of the contentions of the parties, this casecalls for a resolution of the question as to who, if anyone, threatened whom inthe course of Moore's solicitation of Jordan on the night of May 5The question2 The evidence indicates that Suniland's retail operations are carried on at Its store at2817 Main Street,Houston and at several other retail stores and customer service centers8Moore's testimony also indicates that he was lowest in seniority among the drivers*Moore originally testified that he returned to work on May 3 his later testimonyindicates that his return date was probably May 5 SUNILAND FURNITURE COMPANY65essentially is one of the credibility of the witnesses to the solicitationResolution,of the credibility issue must necessarily be approached with regard to the interestsof the protagonistsMoore having an interest not only in possible reinstatementwith or without backpay but also in the furtherance of the cause of union organiza-tion,with Jordan, on the other hand, plainly vigorously opposed to the UnionThe discharge of Moore also must be appraised in a setting devoid of other unfairlabor practices (or charges thereof) and in an atmosphere which the RegionalDirector felt not inappropriate for the conducting of a representation electionThe conversation in question occurred at the warehouse docks area sometimeabout 6 30 p inThose present, in addition to Moore and Jordan, were JohnBriley, a porter, Charles Rozell, helper on Jordan s truck Herbert Minsky, the nightwatchman, and Dick Lucas, a driverMoore, Jordan, Briley, and Rozell testifiedMinsky and Lucas did notFrom a composite of all the testimony it appears thatMoore was advocating the union cause to all present and that at some stage of theconversation he addressed his argument particularly to Jordan, it is apparent thatJordan expressed his disinterest in supporting the UnionMoore's testimony is that he initiated the discussion with Jordan by asking Jordan'sopinion of the Union, that Jordan expressed an unfavorable opinion particularly isview of his near retirement statusMoore testified that he told Jordan that an.election was to be held and there was nothing Jordan could do about itMooredenied telling Jordan that he might be on his way out if the Union won the electionBriley,who impressed me as credible, testified that after Jordan said he wouldquit before he would join the Union, Moore said that the election was coming upand Jordan would have to follow through with whatever was voted, would have to,follow suit and be with it 5Jordan's account is that after Moore solicited his support for the Union andJordan refused it, Moore said that if he did not join he would probably be on hisway outOn cross examination Jordan testified thatMoore referred to the-scheduled election and Jordan said that he would be ready to retire by the timethe Union came inRozell testified that, while he did not hear all the talk between Moore and Jordan,he did hear Moore tell Jordan that if he did not join the Union he might go out thegateThis utterance, according to Rozell, came after Jordan had told Moore thatif he kept up his chatter about the Union he might get firedI credit Moore in his denial of threatening Jordan with loss of employment in theevent the Union won the election In view of the clear implications of all the evi-dence that there was a heated argument of the pros and cons of union representation,particularly as applied to Jordan and his special near-retirement status, I believe theevidence to preponderate in favor of the conclusion that what actually occurred wasthatMoore said that the election was inevitable, that the Union would win andthere was nothing Jordan could do about it, that thereupon Jordan said he wouldbe ready to retire by the time the Union secured representation rightsI find andconclude that Moore did not threaten Jordan with unemployment as a consequenceof refusal to support the Union 6The evidence indicates that following the conversation in the warehouse afterwork on the evening of May 5, Jordan went home and, after some discussion of the-subject with his wife, telephoned Dulaney and reported Moore's conversation to himDulaney thereupon telephoned Williams relaying the informationWilliams tele-phoned Jordan who confirmed Dulaney's informationThe following morningWilliams talked again to Jordan and also to RozellThereafter there was a con-ference among Williams and the two Kauffmans at which it was decided to dischargeMooreThe company officials were so occupied on May 6 with election arrange-ments that the discharge did not take place until early the next day, May 7Moore's account of the actual discharge is that he was called by Williams to theoffice where the two Kauffmans were presentWilliams, according to Moore, saidthey had reports of threats by Moore but named no namesWilliams told Moore,afterMoore denied threatening anyone, that whether he did or did not they didnot want him around thereHis check was ready for him and he was dischargedE I do not interpret such testimony as establishing a threat on the part of Moore Itis compatible with a view that Moore did no more than inform Jordan that if the Unionwon the election it would be Jordan's bargaining agentIt is significantin my judgment that Jordan conceded that Moore never used the term"fire", the talk thus apparently related to Jordan's being on his ` way out"which smacks,more of retirement than discharge221-781-67-vol 1586 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDC Conclusions respecting Moore s dischargeThe evidence clearly reveals that Moore's discharge was based, according toRespondent's contentions, on an impropriety (threats) committed in the course oforganizational activity for the UnionSince I find that the impropriety did not infact occur, the discharge was an unfair labor practice notwithstanding any beliefthat it didBurnup and Sims Inc,137 NLRB 766With respect to the General Counsels alternate contention that there was a dis-parity of treatment accorded to Moore in that he was discharged for threateningJordan whereas Jordan was not discharged although the evidence establishes thatJordan threatened Moore, I am unable to accept this argument for I do not believethe evidence establishes that there were any genuine threats uttered by either par-ticipant in this discussionRespondent determined to discharge Moore without checking further than Jordanand his helper, RozellIf an honest inquiry were being made into any improprietyitwould have been seasonable to expect that Moore, Briley, Minsky, and Lucas wouldbe questionedFurthermore, Moore s testimony that he was in effect accused anddischarged in one fell swoop without opportunity to respond, is confirmed byWilliams' testimony that immediately upon informing Moore of the charges againsthim he informed him that he would have to discharge him and only then asked himfor his side of the situationRespondent has presented evidence which establishes that it has not been hostileto other employees who had union memberships and activitiesTheir situations,however, do not appear to involve recognition campaigns but rather instances ofretention of long standing union membershipThe present case involves a differentsituation, namely, an organizational drive looking to union recognition as a bar-gaining agentI also attach no substantial significance to the lack of merit in theearlier charges of unfair labor practice or to Moores somewhat cavalier attitudetoward themThe evidence here indicates that Respondent discharged Moorebecause he renewed solicitation for the Union on his recall to workAppraising the evidence in its totality I find and conclude that Moore did notin fact engage in threatening Jordan with discharge if the Union won the electionI further find and conclude that Respondent in fact discharged Moore because hewas engaged in lawful activity in support of the UnionIVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith the operations of Respondent set forth in section I. above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow theieofV THE REMEDYIn view of the finding set forth above to the effect that Respondent has engagedin unfair labor practices affecting commerce, it will be recommended that Respond-ent be required to cease and desist therefrom and take such affirmative action asappears necessary and appropriate to effectuate the policies of the Act, namely, theoffering to Moore of immediate and full reinstatement to his former or a substan-tially equivalent position, without prejudice to his seniority or other rights andprivilegesThe remedial relief principles of FW Woolworth Company,90 NLRB289, andIsisPlumbing & Heating Co,138 NLRB 716, shall apply Since a dis-criminatory discharge strikes at the core of rights guaranteed under the Act, thecease and desist provisions should be appropriately broadUpon the basis of the foregoing findings of fact, and upon the entire record inthis case, I make the followingCONCLUSIONS OF LAWIRespondent is an employerengaged incommerce within the purview ofSection2(6) and (7) of the Act2The Unionisa labor organizationwithin the purview of Section 2(5) of theAct3By discharging employee Thomas E Moore, Jr, becausehe engaged in lawfulprotected activity in support of the Union, Respondenthas engaged in unfair laborpractices defined in Section 8 (a) (3) and (1) of the Act4 The aforesaid unfair laborpractices affect commerce within the meaning ofSection 2(6) and (7) of the Act SUNILAND FURNITURE COMPANY67RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and theentire record in this case, I iecommend that the Respondent, Suniland FurnitureCompany, its officers, agents, successors, and assigns, shall1Cease and desist from(a)Discouraging membership in, or activity on behalf of, the Union, or anyother labor organization of its employees, by discharging or in any manner dis-criminating against them with respect to hire, tenure, or terms or conditions ofemployment(b) In any other manner interfering with, restraining, or coercing employees inthe exercise of rights guaranteed under Section 7 of the Act2Take the following affirmative action which I find will effectuate the policiesof the Act(a)Offer Thomas E Moore, Jr, immediate and full reinstatement to his formeror substantially equivalent position, without prejudice to his seniority or otherrights and privileges, and make him whole for loss of earnings in accordance withthe provisions of the paragraph above entitled `The Remedy "(b)Notify Thomas E Moore, Jr, if presently serving in the Armed Forces of theUnited States of his right to full reinstatement upon application in accordance withthe Selective Service Act and the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces(c) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze andgive effect to the requirements hereof(d) Post at its place of business at 2300 McKinney Street, Houston, Texas, copiesof the attached notice marked "Appendix -7Copies of such notice, to be furnishedby the Regional Director for Region 23, shall, after being duly signed by anauthorized representative of Respondent, be posted by Respondent immediatelyupon receipt thereof, and be maintained for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to employees are customarilypostedReasonable steps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material(e)Notify the Regional Director for Region 23, in writing, within 20 days fromreceipt of this Decision, what steps have been taken to comply with the provisionshereof 87 If this Recommended Order is adopted by the Board, the words "a Decision andOrder" shall be substituted for the words ` the Recommended Order of a Trial Examiner'in the noticeIf the Board s Order is enforced by a decree of a United States Court ofAppeals, the notice will be further amended by the substitution of the words ` a Decreeof the United States Court of Appeals, Enforcing an Order' for the words a Decisionand Order"8 If this Recommended Order is adopted by the Board this provision shall be modifiedto read "Notify the Regional Director for Region 23, in writing within 10 days from thedate of this Order what steps the Respondent has taken to comply herewith 'APPENDIXNOTICE To ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees thatWE WILL NOT discharge or in any way discriminate against employees becauseof their membership in, or activity on behalf of, General Drivers, Warehouse-men & Helpers Local Union No 968, affiliated with International Brotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpers of America, or anyother labor organizationWE WILL NOT in any manner interfere with employees in their exercise ofrights guaranteed under the National Labor Relations Act, as amendedWE WILL offer reinstatement with backpay to Thomas E Moore, JrSUNILAND FURNITURE COMPANY,EmployerDated-------------------By-------------------------------------------(Representative)(Title) 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDNOTE.-Wewill notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applicationin accordancewiththe Selective ServiceAct and the UniversalMilitary Trainingand Service Act, as amended,after discharge fromthe Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby anyother material.If employees have any question concerning this notice or compliance with itsprovisions,theymay communicatedirectly withthe Board'sRegionalOffice, 6617Federal Office Building, 515Rusk Avenue,Houston,Texas,TelephoneNo. 228-4722.C. & H. Mason Contractors,Inc.andSherman M.HawkinsLocal 98, International Union of Operating Engineers,AFL-CIO,and Peter R. Tiberio,Its Business Agent(C. & H. Mason Con-tractors,Inc.)andSherman M.Hawkins.Cases Nos. 1-CA-4660 and 1-CB-954.April 18,1966SUPPLEMENTAL DECISION AND ORDEROn April 29, 1965, the National Labor Relations Board issued itsDecision and Order in the above-entitled cases 1 finding,inter alia,thatby the discriminatory discharge of Sherman M. Hawkins, and bycausing suchdischarge, Respondents, C. & H. Mason Contractors, Inc.;Local 98, International Union of Operating Engineers, AFL-CIO ;and Peter R. Tiberio, its business agent, respectively, had violatedSection 8(a) (3) and(1) and(b) (2) and (1) (A) of the NationalLabor Relations Act, as a-mended.Respondents were directed tojointly and severally make Hawkins whole for any loss of pay result-ing from the discrimination against him.On July 20, 1965, the Regional Director for Region 1 issued a back-pay specification and Respondents filed answers thereto.Upon appro-priate notice issued by the Regional Director, a hearing was held beforeTrial Examiner John H. Eadie for the purpose of determining theamount of backpay due the discriminatee.On January 27, 1966, the Trial Examiner issued the attached Deci-sion, in which he found that Hawkins was entitled to the amountset out in the backpay specification, with certain modifications con-tained in the Decision.Thereafter, the Respondents filed exceptionsto the Decision and a supporting brief.Pursuantto the provisionsof Section3 (b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings made by the Trial Examiner atthe hearingand finds that no prejudicial error was committed.Therulingsare hereby affirmed.The Board has considered the Trial1152 NLRB 236.158 NLRB No. 12.